Citation Nr: 0840780	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sickle cell trait 
(originally claimed as a blood disorder). 

2.  Entitlement to service connection for bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He was awarded the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC), wherein the RO&IC, in part, denied 
service connection for sickle cell trait (originally claimed 
as a blood disorder), and determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for bilateral foot disorder.  
The veteran timely appealed the RO&IC's January 2004 rating 
action to the Board. 

In statements to the RO, dated in April 2006 and July 2008, 
the veteran withdrew his requests for hearings before a 
Decision Review Officer at the RO&IC and Veterans Law Judge 
in Washington, DC, respectively.  (See, VA Form 21-4138, 
Statement in Support of Claims, dated and signed by the 
veteran in April 2006 and July 2008, respectively).  As he 
has not indicated that either hearing be rescheduled, his 
requests are, therefore, deemed withdrawn.  See, 38 C.F.R. 
§ 20.702 (2008).  

With respect to the veteran's claim for service connection 
for bilateral foot disability, the RO&IC framed the issue as 
one based on an application to reopen a previously denied 
claim for service connection for said disability.  
Notwithstanding the foregoing, the Board finds that the 
appellant timely filed a VA Form 9 to the RO&IC's initial 
denial of service connection for bilateral foot disability in 
April 1984.  (See, VA Form 9, received by the RO in October 
1984, reflecting that the veteran's intent to appeal "foot 
problems only.")  As the veteran perfected a timely appeal 
of his original claim, the law and regulations pertaining to 
finality of unappealed RO&IC's decisions are not applicable.  
Notwithstanding the RO&IC's mischaracterization of the issue, 
it did consider all of the relevant evidence in the claims 
files and all of the applicable law and regulations 
pertaining to an original claim for service connection for 
bilateral foot disability.  That is, the RO&IC adjudicated 
the claim on a de novo basis.  Thus, there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an October 2008 written argument, the veteran's 
representative appeared to have raised the issues of whether 
new and material evidence had been received to reopen 
previously denied claims for service connection for back 
disability and bilateral avuncular necrosis of the hips.  As 
these issues have not been developed for appellate review, 
they are referred to the RO&IC for appropriate action.  (See, 
October 2008 written argument, prepared by the veteran's 
representative, Disabled American Veterans, page (pg.) two, 
paragraph (pgh.) 6).  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed sickle cell trait has a history 
of directly attributable pathological findings.

2.  A bilateral foot disability, diagnosed as degenerative 
arthritis of the feet, did not pre-exist the veteran's 
military service, was not incurred during the veteran's 
period of active duty service nor did it manifest within the 
year following the veteran's separation from service.


CONCLUSIONS OF LAW

1.  The veteran's sickle cell trait is not a disability for 
VA purposes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.117, Diagnostic Code 7714 
(2008).

2.  The criteria for the establishment of service connection 
for a bilateral foot disorder have not been met. 38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

	Duty to Notify

By way of July 2003 and March 2008 pre and post-notice 
letters (both letters mischaracterized the veteran's 
bilateral foot claim as one based on the receipt of new and 
material evidence, as opposed to a de novo basis), 
respectively, the RO&IC advised the appellant of VA's 
responsibilities to notify and assist him with his service 
connection claims decided in the decision below.  Moreover, 
both letters specified what was required to prove a claim for 
service connection; the RO&IC explained the information 
and/or evidence required from him, including medical evidence 
showing a current disability(ies), as well as evidence that 
the currently claimed conditions had existed from military 
service to the present time, or evidence that the veteran's 
current conditions were incurred in or aggravated by the 
veteran's active military service; and a relationship between 
the current conditions and service.  After, he was afforded 
an opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the service connection claims 
decided in the decision below, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that both letters satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In both letters, the RO&IC notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, or records from other Federal 
agencies, and requested that he identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO&IC to obtain and consider evidence.  The RO&IC 
also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal.  The Board 
finds that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
appellant has been notified of what is needed to substantiate 
his service connection claims, and afforded several 
opportunities to present information and/or evidence in 
support of said claims, which he has done.  As a result of 
the RO&IC's development, comprehensive documentation, 
identified below, has been associated with the claims files 
and considered in evaluating the service connection claims 
decided in the decision below. 

Hence, in light of all that has been done to notify the 
veteran with regard to his service connection claims, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO&IC's 
initial adjudication of the claims is harmless.  See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via a January 2008 letter, VA 
informed the veteran of the Dingess elements.
	
       Duty to Assist

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with the 
claims on appeal.  The RO&IC has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his service connection 
claims decided in the decision below.  To this end, service 
medical records, along with post-service private and VA 
treatment and examination reports, and Social Security 
Administration records have been associated with the claims 
files.  In addition, and as noted previously herein the 
veteran canceled his requests for hearings before a Decision 
Review Officer and Veterans Laws Judge.  
The Board has considered whether or not an examination is 
necessary to adjudicate the matters on appeal.  Here, VA did 
not provide the veteran with an examination in connection 
with his claims for service connection for sickle cell trait 
and bilateral foot disability, however, the Board finds that 
examinations were not necessary to make a decision on the 
aforementioned claims. 

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service. 38 C.F.R. § 3.159(c)(4)(i).

As will be discussed in the decision below, because the 
requirements in subsections (B) and (C) have not been met 
with regard to either the claim for service connection for 
sickle cell trait or bilateral foot disorder, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claims in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the service connection claims decided in the 
decision below.  

II.  Relevant Laws and Regulations 

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.

III.  Analysis

       Sickle Cell Trait

The veteran's argument is that his sickle cell trait had its 
onset during his active duty military service.  
After a review of the extensive and voluminous evidence of 
record, the Board finds that service connection for sickle 
cell trait (originally claimed as a blood disorder) is not 
warranted.  In reaching the foregoing determination, the 
Board observes that service medical records are completely 
unremarkable for symptoms pertaining to sickle cell trait.  
Indeed, a December 1970 service separation examination report 
reflects that all of the veteran's systems were evaluated as 
"normal;" blood tests showed no irregularities.  
Additionally, there is no indication that sickle cell trait 
was diagnosed at any time during the veteran's period of 
active duty military service.  

The first post-service evidence indicating that the veteran 
had sickle cell trait was during a March 1996 VA examination.  
At that time, a hemoglobin electrophoresis test revealed that 
the veteran had forty percent sickle hemoglobin, which was 
consistent with sickle cell trait.  A diagnosis of sickle 
cell trait was recorded.  (See, March 1996 VA general medical 
examination report).  Subsequent VA outpatient reports 
reflect that the veteran had a history of sickle cell trait.  
(See, VA outpatients reports, dated in March 1998, February 
1999 and July 2003).  

Notwithstanding the foregoing, the Board emphasis that sickle 
cell trait alone, without a history of directly attributable 
pathological findings, is not a ratable disability.  See 38 
C.F.R. § 4.117, Diagnostic Code 7714, at Note.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Here, the competent and probative evidence shows the veteran 
has a diagnosis of sickle cell trait alone, without a history 
of directly attributable pathological findings.  As such, the 
veteran's sickle cell trait is not a disability for VA 
purposes and service connection for sickle cell trait is not 
warranted.  See 38 C.F.R. § 4.117, Diagnostic Code 7714, at 
Note.
In reaching this decision, the Board considered the doctrine 
of reasonable doubt. As the medical evidence of record does 
not show that the veteran's sickle cell trait has a history 
of directly attributable pathological findings, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Bilateral Foot Disability

The veteran maintains, in written statements and hearing 
testimony, that the physical rigors of military service 
aggravated his preexisting flat feet.  (See, substantive 
appeal, signed and dated by the veteran in July 2005).  

Service medical records pertinently reflect that at the time 
of the veteran's October 1968 pre-induction examination, his 
feet were evaluated as "normal."  (See, October 1968 pre-
induction examination report).  Therefore, the veteran is 
entitled to the presumption of soundness on entering service, 
as far as his feet are concerned.  38 U.S.C.A. § 1111.  The 
remainder of the service medical records, to include the 
December 1970 service separation examination  report, are 
wholly devoid of complaints, treatment, or diagnoses of any 
bilateral foot pathology.

In view of the foregoing, the Board will proceed with 
adjudicating the veteran's claim on a direct causation basis.

Initially, the post-service evidence shows that beginning in 
1978, the veteran underwent a series of surgeries on both 
feet.  A January 1978 private treatment report reflects that 
the veteran stated that he began to experience foot problems 
five years previously (i.e., 1973).  (See, January 1978 
treatment report, prepared and submitted by Kirkwood 
Hospital).  VA x-rays of the feet, performed in October 1983, 
showed osteotomy through the fifth metatarsal and head of the 
proximal phalanx of the right fifth digit.  Suture material 
was also noted in the distal end of the third metatarsals, 
bilaterally, and first on the right.  There was also a hallux 
valgus deformity, bilaterally.  There was spurring in the 
distal phalanx of the first toe.  VA x-rays of the feet, 
dated in the mid-to-late 1990's, revealed degenerative 
arthritis of the feet.  None of the VA or private post-
treatment records, however, provided any opinions linking the 
veteran's bilaterally foot pathology to his period of 
military service.  It appears there is at least a 7-year 
evidentiary gap in this case between the veteran's discharge 
from active service and the earliest diagnosis of any foot 
pathology.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that the veteran's bilateral foot 
disability was the result of military service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).

While the veteran contends that he had a preexisting foot 
disorder that was aggravated by the physical rigors period of 
military service or, in the alternative, that his foot 
problems had their onset during said service, there is no 
medical evidence on file supporting this assertion and the 
veteran's statements do not constitute competent evidence of 
a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

Service connection for sickle cell trait is denied. 

Service connection for bilateral foot disorder is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


